Sherwood, J.
The defendants were arrested and prosecuted-before a justice of the peace for keeping their saloon ■open on Sunday, in the village of Paris, in the county of Mecosta, and were convicted.
The case wa's appealed to the circuit court, where another trial was had before a jury, and the defendants were again ■convicted, and the case now comes before us on exceptions before judgment.
It appears from the record that the defendants carried on their business in a building containing three rooms occupied by them, one used for a card-room, the second for the sale of tobacco and cigars, and the third for the sale of liquors; that the only entrance to the room where the liquors were kept ■and sold was through a door between it and the one where the cigars and tobacco were sold, except a back door opening into a narrow pasfeage-way outdoors, and over the door at the front entrance was a sign containing the word “ Saloon.” This door opened into the tobacco room ; that on the day in ■question’this door was open, and persons were passing in and ■Out, and purchasing cigars.
There was als© testimony given tending to show that two persons were seen going out of the back door in the saloon, and that the door was kept locked between the tobacco-room- .and the room where the liquor was kept.
*246The court, in submitting the case to the jury, left it to the’ jury to say what rooms constituted the saloon, and whether it was kept closed on the Sunday mentioned in the complaint made.
It is claimed that the question as to what portion of the' building constituted the defendants’ saloon should have been determined by'the court, and not left to the jury; and this-question is fairly raised in the exceptions.
The testimony tended to show that the cigar-room was used in connection with the room where the liquors were sold ; that there was a slide door between them eight feet wide ; and that the usual place of entering and leaving the saloon was through the cigar-room. Under the facts stated in the testimony we think the question was properly submitted to-the jury.
The court, in charging the jury, in commenting on the character of the defendants’ business, used the following language :
“You, gentlemen, may be prejudiced against a man who-is engaged in the liquor traffic; you may possibly think that it is a very poor business for a man to be engaged in ;. no one would, perhaps, quarrel with you if you did. There is probably no saloon-keeper in the State of Michigan but who is ashamed of the business himself, unless he has been in the business so long as to destroy all sense of that kind.”
This had better have been omitted.
The liquor business is as lawful as any other business under the laws of this State when it is carried on within the restrictions established by the Legislature, and rights thereunder should be respected and protected by courts as carefully, and) to the same extent, as those existing in any other kind of business.1 It is with the legal features of the business, like-irregularities in any other business, that courts have to do, and those only, when cases are brought before them for adjudication; and the same caution should be observed'by the trial judge in conducting the proceedings before the jury *247that is required in other cases, and nothing allowed tobe done or said which would operate to the prejudice of either side.
Jurors are apt in discovering the leaning of courts, in anjease, so long as they have respect for the judgment of the presiding judge, and almost invariably adopt his views upon questions of fact as well as of law.
We feel quite satisfied, however, in this case, whatever error might have occurred in this direction was fully cured by the other portions of the charge, and the circuit judge is advised to proceed to judgment in the case.
Campbell, C. J., and Champlin, J., concurred. Morse, J., did not sit.

 See Potter v. Village of Homer, 59 Mich. 8; Amperse v. City of Kalamazoo, Id. 78.